Citation Nr: 0836293	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-06 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the overpayment of Montgomery GI Bill benefits in the 
amount of $750.01 was properly created.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which found the 
creation of a $750.01 overpayment valid.

The appellant was scheduled for a Travel Board Hearing before 
the Board in May 2008, however he failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2007).  Accordingly, this appellant's 
request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The appellant enrolled at Touro University International 
for eight credit hours for the period from April 10, 2006 to 
June 23, 2006, while on active duty, and received Montgomery 
GI Bill benefits at the full time monthly rate of $608.11, 
for a total amount of $1500.01.

2.  In September 2006, VA was informed that the appellant had 
received tuition assistance from the Army for four credit 
hours during the period in question, for the full amount of 
tuition. 

3.  The appellant was entitled to Montgomery GI Bill benefits 
at the half time monthly rate of $304.05, for a total amount 
of $750.00, for the period in question.






CONCLUSION OF LAW

The overpayment of Montgomery GI Bill benefits in the amount 
of $750.01 was properly created.  38 U.S.C.A. §§ 3011, 3015, 
3033, 3034, 3681 (West 2002 & Supp. 2007); 38 C.F.R. § 1.962 
(2007), 38 C.F.R. §§ 21.7070, 21.7136, 21.7143, 21.7144 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the United States Court of Appeals 
for Veterans Claims (Court) held that VA's duties to notify 
and assist at 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2007), with implementing regulation at 38 C.F.R. 
§ 3.159 (2007), are not applicable to cases involving the 
waiver of recovery of overpayment claims because the notice 
and duty to assist requirements are found in Chapter 53 
rather than Chapter 51 of Title 38 of the United States Code.  
As Chapter 51 contains its own notice provisions, it follows 
that because the statute at issue in this matter is found in 
Chapter 30 rather than in Chapter 51, VA's duties to notify 
and assist at 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 
3.159 are not applicable to this claim.  Cf. Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. 
Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).

An overpayment of $750.01 has been created in this matter, 
based on the appellant's receipt of benefits under the 
Montgomery GI Bill (MGIB).  The appellant specifically 
disagrees with the creation of the debt, and thus has raised 
a validity issue.  He has not requested a waiver of recovery 
of the overpayment.  

The facts in this case are not in dispute.  While on active 
duty, the appellant enrolled at Touro University 
International for eight credit hours to be undertaken during 
the period from April 10, 2006 to June 23, 2006.  He received 
MGIB benefits at the full time monthly rate of $608.11 for 
that period.  In May 2006, the appellant was paid $425.68 for 
the period from April 10 to April 30, 2006.  In June 2006, he 
was paid $608.11 for the month of May.  In July 2006, the 
appellant was paid $466.22 for the period from June 1 to June 
23, 2006.  The appellant received a total of $1500.01.

In September 2006, VA was informed that the appellant had 
received tuition assistance from the Army for four of the 
eight credit hours for the full amount of tuition.  Payment 
of educational assistance under Chapter 30 (the MGIB) is 
prohibited to an otherwise eligible veteran or servicemember 
for a unit course or courses which are being paid for 
entirely or partly by the Armed Forces during any period he 
or she is on active duty.  38 U.S.C.A. § 3034, 3681; 38 
C.F.R. 
§ 21.7143(c)(1).  The amount of the overpayment of 
educational assistance paid to a veteran or servicemember 
constitutes a liability of that veteran or servicemember.  38 
U.S.C.A. § 3034, 3685; 38 C.F.R. § 21.7144(b)(1).  

Because half of the appellant's credit hours from April 10 to 
June 23, 2006 were paid for in full by the Army, the RO 
adjusted the appellant's award in October 2006 to reflect the 
half time monthly rate of $304.05.  The award for 21 days in 
April was adjusted to $212.84; for the month of May, to 
$304.05; for 23 days in June, to $233.11.  The appellant was 
therefore entitled to educational benefits in the amount of 
$750.00.  Because the appellant actually received $1500.01, 
when only entitled to $750.00, an overpayment of $750.01 was 
properly created.

In sum, while it is true that the appellant was enrolled full 
time for the period from April to June 2006, half of those 
credits were paid in full by the Army while he was on active 
duty, in addition to being paid for by VA.  Therefore, there 
was improper duplication of educational assistance paid to 
the appellant.  

ORDER

The overpayment of Montgomery GI Bill benefits in the amount 
of $750.01 was properly created; therefore, the appeal is 
denied.

____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


